DETAILED ACTION
Response to Amendment
2.	The Amendment filed 06/24/2020 has been entered. Claims 15-19 and 21-35 remain pending in the application. Applicant’s amendments to the Specification have overcome each and every objection previously set forth in the Non-Final Office Action mailed  02/26/2020.
Response to Arguments
3.	Applicant's arguments filed 6/24/2020 have been fully considered but they are not persuasive. Applicant argues on page 14 that Tinnakornsrisuphap does not teach “obtaining an address of at least one access point of a plurality of access points present in the coverage area of said communication terminal”. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the combination of Tinnakornsrisuphap and Colban discloses the claimed elements. Specifically Tinnakornsrisuphap discloses in section [0047] wherein the terminal is configured with the identification of femto access points of the local area network such as the IP network 110 of Fig. I or the user residence 830 of Fig. 8 and wherein the IP network or the user residence are the first network of the claim and the Internet is considered as the second network as required by the claim. Tinnakornsrisuphap further discloses wherein the access terminal is in the coverage area of the Femto access point, for example when the user is home, see sections [0028], [0032],[0092]. In further examples, Fig. 8 depicts that access terminal 820A is in the coverage area of Femto access point 810A and 810B when the terminal is in the user residence 830. Therefore, 
Furthermore, Tinnakornsrisuphap discloses configuring an access terminal with a list of preferred Femto access points to be used in a local network to communicate to a wide area network/Internet. Tinnakornsrisuphap further discloses a situation wherein the terminal is located, at home/user residence network, in the coverage area of the Femto access point and the terminal is connected to the internet via the Femto access point. In an analogous field of endeavor, Colban discloses determining a recommended access point for connected the terminal to the wireless network via the recommended access point. Colban further discloses wherein the determination is based on a predicted scores associated with the access points and the scores are determined based on basic service set identification or service set identification of the access points. Therefore, applicant's arguments are not persuasive. Please see the rejection below.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 15-18, 22-28 and 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over Tinnakornsrisuphap et al. (US 20100124228 A1) in view of Colban et al. (US 20150131483 A1).
Regarding claim 15, Tinnakornsrisuphap teaches a method (method of Fig. 1 and 8), implemented by a communication terminal and comprising: 

However, Tinnakornsrisuphap does not clearly teach determining, from said plurality of access points present in the coverage area of said communication terminal and detected by said communication terminal, at least one access point usable by said communication terminal for accessing said second network, said determining taking account of said obtained address of said at least one access point.
present in the coverage area of said communication terminal and detected by said communication terminal, at least one access point usable by said communication terminal for accessing said second network (Thus, the UE 108 needs a method of determining which of the possible APs 202 with which to connect, see [0052] and a pico station 116 can provide coverage to UE 108d, 108e and 108f in the coverage shadow 114… The UE 108d, 108e and 108f may be connected to the pico station 116 via links that are similar to or the same as the wireless links 110 between the UE 108a, 108b and 108c and the macro base station 102, see [0046]), said determining taking account of said obtained address of said at least one access point (The AP selector 320 determines a recommended AP based on the predicted scores associated with each AP of the plurality of APs within access range of the wireless device, see [0080] and the AP feature values collector 316 may assess the location of an AP 202 by using the wireless interface 314 to acquire the AP basic service set identification (BSSID), service set identification (SSID) or homogeneous extended service set identification (HESSID) and using the BSSID, SSID, or HESSID to look up the AP 202 location in a database, see [0082]).
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the teaching of Tinnakornsrisuphap with the AP selection of Colban to provide a method for selecting an AP to connect with that enhance the information that may be used to make a network selection decision as suggested, see Colban [0016].

Regarding claim 25, Tinnakornsrisuphap teaches a communication terminal (e.g. Access terminal 602 of Fig. 6), comprising at least one processor (e.g. controller 636 of Fig. 6 and the components of FIG. 6 may be implemented in one or more processors, see [0086]) configured for: 
obtaining an address of at least one access point of a plurality of access points (At some point in time the access terminal 102 may identify an access point e.g., access point 106 on a local network. For 
However, Tinnakornsrisuphap does not clearly teach determining, from said plurality of access points present in the coverage area of said communication terminal and detected by said communication terminal, at least one access point usable by said communication terminal for accessing said second network, said determining taking account of said obtained address of said at least one access point.
In an analogous field of endeavor, Colban teaches access points determining, from said plurality of access points present in the coverage area of said communication terminal and detected by said communication terminal, at least one access point usable by said communication terminal for accessing 
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the teaching of Tinnakornsrisuphap with the AP selection of Colban to provide a method for selecting an AP to connect with that enhance the information that may be used to make a network selection decision as suggested, see Colban [0016].
Regarding claim 33, Tinnakornsrisuphap teaches a computer program product, which is stored on a non-transitory computer readable medium, comprising program code instructions for executing, when said program is executed by at least one processor of a communication terminal (the functions may be stored on or transmitted over as one or more instructions or code on a computer-readable medium, see [0128]), a method (flowchart of Fig. 2) comprising: 
obtaining an address of at least one access point of a plurality of access points (At some point in time the access terminal 102 may identify an access point e.g., access point 106 on a local network. For example, the access terminal 102 may be associated with a home femto access point when either of these devices is provisioned, see [0047]) present in the coverage area of said communication terminal 
However, Tinnakornsrisuphap does not clearly teach determining, from said plurality of access points present in the coverage area of said communication terminal and detected by said communication terminal, at least one access point usable by said communication terminal for accessing said second network, said determining taking account of said obtained address of said at least one access point.
In an analogous field of endeavor, Colban teaches access determining, from said plurality of access points present in the coverage area of said communication terminal and detected by said communication terminal, at least one access point usable by said communication terminal for accessing said second network (Thus, the UE 108 needs a method of determining which of the possible APs 202 with which to connect, see [0052] and a pico station 116 can provide coverage to UE 108d, 108e and 
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the teaching of Tinnakornsrisuphap with the AP selection of Colban to provide a method for selecting an AP to connect with that enhance the information that may be used to make a network selection decision as suggested, see Colban [0016].
  	Regarding claim 34, Tinnakornsrisuphap teaches a non-transitory computer-readable storage medium on which is saved a computer program comprising program code instructions for executing, by at least one processor of a communication terminal (the functions may be stored on or transmitted over as one or more instructions or code on a computer-readable medium, see [0128]), a method (flowchart of fig. 2) comprising: 
obtaining an address of at least one access point of a plurality of access points (At some point in time the access terminal 102 may identify an access point e.g., access point 106 on a local network. For example, the access terminal 102 may be associated with a home femto access point when either of these devices is provisioned, see [0047]) present in the coverage area of said communication terminal (depending on the current location of the access terminal 820, the access terminal 820 may be served by a macro cell access point 860 associated with the mobile operator core network 850 or by any one of a 
However, Tinnakornsrisuphap does not clearly teach determining, from said plurality of access points present in the coverage area of said communication terminal and detected by said communication terminal, at least one access point usable by said communication terminal for accessing said second network, said determining taking account of said obtained address of said at least one access point.
In an analogous field of endeavor, Colban teaches determining, from said plurality of access points present in the coverage area of said communication terminal and detected by said communication terminal, at least one access point usable by said communication terminal for accessing said second network (Thus, the UE 108 needs a method of determining which of the possible APs 202 with which to connect, see [0052] and a pico station 116 can provide coverage to UE 108d, 108e and 108f in the coverage shadow 114… The UE 108d, 108e and 108f may be connected to the pico station 116 via links that are similar to or the same as the wireless links 110 between the UE 108a, 108b and 
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the teaching of Tinnakornsrisuphap with the AP selection of Colban to provide a method for selecting an AP to connect with that enhance the information that may be used to make a network selection decision as suggested, see Colban [0016].
Regarding claims 16 and 26, Tinnakornsrisuphap as modified by Colban teaches the method according to claim 15 and a terminal of claim 25 wherein said method comprises storing, in said communication terminal, an indicator representative of a belonging to said second network of said detected access point (Femto access points that can be reached by a given access terminal may be configured as part of the access terminal subscription profile at a home authentication server. Femto access points may be identified by a femto identifier or by realm, see Tinnakornsrisuphap [0038]), said indicator taking account of said obtained address (Based on an identifier received during authentication e.g., an identifier obtained as a result of a message sent by the access terminal 102 to the security gateway, the authentication server 114 returns one or more femto identifiers to the security gateway, e.g., identifying the femto access points that the access terminal 102 is allowed to access, see Tinnakornsrisuphap [0048]); and said determining of said at least one usable access point takes into account at least one of said stored indicator (The received identifier may also additionally comprise the 
Regarding claims 17 and 27, Tinnakornsrisuphap as modified by Colban teaches the method according to claim 16 and a terminal of claim 26 wherein said belonging to said second network of said detected access point is verified by taking account of said obtained address and of a reference address associated with said first communication network (the operator may maintain a database that maps access point identifiers to security gateway addresses. The security gateway may determine the address of the correct security gateway associated with the designated access point and send that address information to the access terminal 102 in the response, see Tinnakornsrisuphap [0061]).
Regarding claims 18 and 28, Tinnakornsrisuphap as modified by Colban teaches the method according to claim 17 and a terminal of claim 27 wherein said method comprises obtaining said reference address via a reference access point known to said communication terminal as belonging to said second communication network (the security gateway determines whether a tunnel has been established to the access point. Based on one or more femto identifiers received from the authentication server 114 the security gateway determines whether there is already a pre-setup IPsec tunnel to the corresponding femto access point, see Tinnakornsrisuphap [0057] and the security gateway sends an appropriate response to the access terminal 102 based on the determination, see Tinnakornsrisuphap [0058]).
Regarding claim 23, Tinnakornsrisuphap as modified by Colban teaches the method according to claim 16 wherein said obtained address and/or said reference address are public addresses on a broadband network (the security gateway is publicly reachable e.g., a node may reach the security gateway via public IP, see Tinnakornsrisuphap [0053]).
Regarding claim 24, Tinnakornsrisuphap as modified by Colban teaches the method according to claim 16 wherein obtaining an address comprises: requesting an establishment of a connection of said 
Regarding claims 22 and 32, Tinnakornsrisuphap as modified by Colban teaches the method according to claim 16 and a communication terminal of claim 26, wherein said method comprises, upon a request from a user interface of the communication terminal, verifying the belonging to said first network of all the access points detected by said communication terminal (Based on an identifier received during authentication ,e.g., an identifier obtained as a result of a message sent by the access terminal 102 to the security gateway, the authentication server 114 returns one or more femto identifiers to the security gateway, e.g., identifying the femto access points that the access terminal 102 is allowed to access assuming the access terminal 102 is successfully authenticated, see Tinnakornsrisuphap [0048]).
Regarding claim 35, Tinnakornsrisuphap as modified by Colban teaches the communication terminal of claim 25 wherein said second wireless network is a wireless Local Area Network (e.g., a femto access point associated with a local network, see Tinnakornsrisuphap [0028]) and said first Tinnakornsrisuphap [0028]).

6.	Claims 19, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Tinnakornsrisuphap et al. (US 20100124228 A1) in view of Colban and further in view of Brok et al. (US 20060227972 A1).
Regarding claims 19 and 29, Tinnakornsrisuphap as modified by Colban teaches the method according to claim 16 and a communication terminal of claim 26 wherein said stored indicator comprises an identifier of said detected access point (the access terminal 102 may then maintain the address of the security gateway e.g., along with a mapping to the access point, so that the access terminal 102 may avoid searching for that security gateway in the future, see [0059]); and said determining of said usable access point takes into account a presence of an identifier of said usable access point in said stored identifiers (The received identifier may also additionally comprise the identity of the femto access point that the access terminals want to access, see [0048]).
However, Tinnakornsrisuphap and Colban do not clearly teach is stored when said obtained address is equal to said reference identifier.
 In an analogous field of endeavor, Brok teaching selecting hidden network associated with an access point network based on Identifier also teaches is stored when said obtained address is equal to said reference identifier(Conversely, the Wi-Fi client S/F 120 may retain that identifier of the other access point in the list, see Brok [0050]). 
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the teaching of Tinnakornsrisuphap and the AP selection of Colban with the teaching of Brok to provide a method wherein the wireless LAN, such as a Wi-Fi wireless LAN may provide an affordable way for home networking solutions to multiple computers that share peripherals like printers and files across a 
Regarding claim 30, Tinnakornsrisuphap as modified by Colban teaches a communication terminal of claim 26.
However, Tinnakornsrisuphap and Colban do not clearly teach wherein said stored indicator is a value allocated to at least one bit of an item of information stored in said communication terminal in association with each detected access point.
In an analogous field of endeavor, Brok teaching selecting hidden network associated with an access point network based on Identifier also teaches wherein said stored indicator is a value allocated to at least one bit of an item of information stored in said communication terminal in association with each detected access point (An SSID may contain up to 32 alphanumeric characters, which are usually case sensitive, see Brok [0033]).
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the teaching of Tinnakornsrisuphap and the AP selection of Colban with the teaching of Brok to provide a method wherein the wireless LAN, such as a Wi-Fi wireless LAN may provide an affordable way for home networking solutions to multiple computers that share peripherals like printers and files across a platform. Within an enterprise, for example, a Wi-Fi wireless LAN may save cabling and labor costs while significantly improving employee productivity as suggested, see Brok [0043].

7.	Claims 21 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Tinnakornsrisuphap et al. (US 20100124228 A1) in view of Colban and further in view of Graves et al. (US 20050176420 A1).
Regarding claims 21 and 31, Tinnakornsrisuphap as modified by Colban teaches the method according to claims 16 and 26.

In an analogous field of endeavor, Graves teaching detecting new access point also teaches wherein said belonging is verified only for access points detected for a first time by said communication terminal (If the detected ESSID is a newly encountered ESSID… The operating and control software then displays the SSID or network name, channel number, signal strength, and encryption status on the LCD, see Graves [0074]).
Therefore, it would have been obvious to one of ordinary skill in the art to have modified the teaching of Tinnakornsrisuphap and the AP selection of Colban with the teaching of Graves to provide a method that can be customized on behalf of network operators to display, or not display, detected network information or to display specific messaging depending on the detected network's SSID in order to promote the network operator's network, or to facilitate use of the network operator's network as suggested, see Graves [0021].
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al. (US 20150110077 A1) discloses a wireless communication terminal according to the present invention determines signal strength value of a particular property based on a data reception speed at the time of using a data service through an arbitrary AP (Access Point) of a wireless data network and prepares mutual communication property information including identification information of the arbitrary AP and type information (for example, model number) of the wireless communication terminal in addition to the determined value and reports the prepared mutual communication property information to a remote server.
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE M LOUIS-FILS/Examiner, Art Unit 2641                                                                                                                                                                                                        

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643